DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-13, 15, 17-19, 23, 25-28, 63, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2020/0275514, “Takahashi”) in view of Jeong et al. (US 2020/0067589, “Jeong”).
Regarding claim 1, Takahashi discloses a beam failure recovery processing method, the method being applied to a terminal and comprising: 
- triggering a beam failure recovery (See S4003 fig.10 and ¶.171, triggers a beam recovery request); and 
- determining whether the beam failure recovery succeeds or not (See ¶.151, start a second timer, increment a counter, and trigger the physical layer or a Media Access Control (MAC) layer to perform beam recovery if the first timer expires; See S4004 fig.10 and ¶.185, cancel the pending beam recovery request in a case that 
Takahashi discloses a beam failure request, a beam failure response, a recovery counter, and a timer, but does not explicitly disclose what Jeong discloses “determining whether the beam failure recovery succeeds or not (Jeong, See fig.1 and ¶.26-27, when L3 receives N #1 number of (consecutive) out-of-sync indications from L1, T #1 Timer starts running and if T #1 expires T #2 Timer starts running and L3 triggers beam recovery procedure to L1/L2. When T #2 expires T #2 restarts running and L3 triggers beam recovery procedure to L1/L2. While T #2 runs, if L3 receives N #2 (consecutive) in-sync indications from L1, the UE considers that the beam is recovered and stops T #2. When L3 has triggered beam recovery procedure to L1/L2 N #3 number of times but has not received N #2 (consecutive) in-sync indications from L1, T #3 Timer starts running).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “determining whether the beam failure recovery succeeds or not” as taught by Jeong into the system of Takahashi, so that it provides a way for the UE to consider or acknowledge that the beam is recovered (Jeong, See ¶.26).

Regarding claim 2, Takahashi and Jeong disclose “triggering, by a physical layer of the terminal, the beam failure recovery; and transmitting, by the physical layer of the terminal, first indication information to a higher layer of the terminal, wherein the first indication information is configured to indicate that the beam failure recovery is triggered by the physical layer of the terminal, or the first indication information is configured to indicate that the beam failure recovery is to be triggered by the physical layer of the terminal after a preset time duration (Takahashi, See ¶.137, the physical layer for the terminal apparatus 1 may determine that the monitored beam pair link is "beam out-of-sync" in a case that the beam pair link quality over the previous time period is worse than a threshold value Q1. The physical layer for the terminal apparatus 1 may send an indication of "beam out-of-sync" of the monitored beam pair link to the higher layer, in the case that the beam pair link quality over the previous time period is worse than the threshold value Q1; Further Jeong discloses that See fig.1 and ¶.151, start a second timer, increment a counter, and trigger the physical layer or a Media Access Control (MAC) layer to perform beam recovery if the first timer expires; See ¶.16 for higher layer; See ¶.57, trigger 320 the beam recovery procedure to L2 (MAC layer)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Takahashi and Jeong disclose “triggering, by a higher layer of the terminal, the beam failure recovery; and transmitting, by the higher layer of the terminal, second indication information to a physical layer of the terminal, wherein the second indication information is configured to indicate that the beam failure recovery is triggered by the higher layer of the terminal, or the second indication information is configured to instruct the physical layer of the terminal to perform the beam failure recovery (Takahashi, See ¶.137, the physical layer for the terminal apparatus 1 may determine that the monitored beam pair link is "beam out-of-sync" in a case that the beam pair link quality over the previous time period is worse than a threshold value Q1. The physical layer for the terminal apparatus 1 may send an indication of "beam out-of-sync" of the monitored beam pair link to the higher layer, in the case that the beam pair link quality over the previous time period is worse than the threshold value Q1; Further Jeong discloses that See fig.1 and ¶.151, start a second timer, increment a counter, and trigger the physical layer or a Media Access Control (MAC) layer to perform beam recovery if the first timer expires; See ¶.16 for higher layer; See ¶.57, trigger 320 the beam recovery procedure to L2 (MAC layer)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Takahashi and Jeong disclose “measuring, by the physical layer of the terminal, a quality of a beam pair link (BPL) employed in a current information transmission for at least one time; and  Page 3 of 9DGN-133US1in a case that the physical layer of the terminal determines that a result of the at-least-one-time measurement is lower than or equal to a preset reference threshold, transmitting, by the physical layer of the terminal, third indication information to the higher layer of the terminal, such that the higher layer of the terminal triggers the beam failure recovery according to the third indication information;
or triggering, by the higher layer of the terminal, the beam failure recovery comprises: measuring, by the physical layer of the terminal, a quality of a beam pair link (BPL) employed in a current information transmission for at least one time, and indicating, by the physical layer of the terminal to the higher layer of the terminal, a result of the at-least-one-time measurement filtered by a filter; and in a case that the higher layer of the terminal determines that the result of the at-least-one-time measurement is lower than or equal to a preset reference threshold, triggering, by the higher layer of the terminal, the beam failure recovery (Takahashi, See fig.6 and ¶.119 measures a received power and/or a reception quality by way of a reference signal in each downlink beam pair link; See ¶.136, compare one evaluated beam pair link quality to one or more thresholds to perform assessment; See ¶.137, determine that the monitored beam pair link is "beam out-of-sync" in a case that the beam pair link quality over the previous time period is worse than a threshold value Q1. The physical layer for the terminal apparatus 1 may send an indication of "beam out-of-sync" of the monitored beam pair link to the higher layer, in the case that the beam pair link quality over the previous time period is worse than the threshold value Q1; Further, See Jeong, See ¶.155, perform measurements, in a physical layer, on beams; inform, by the physical layer, a layer higher than the physical layer of a status of the beams; count, in the layer higher than the physical layer, consecutive beam failure status; start, in the layer higher than the physical layer responsive to a predetermined number of the consecutive beam failure status, a beam recovery procedure and the timer; keep track, in the layer higher than the physical layer, a number of attempts of the beam recovery procedure; and start, in the layer higher than the physical layer, a radio link connection reestablishment procedure if the beam recovery procedure does not recover a beam before expiry of the timer or if the number of attempts of the beam recovery procedure reaches a predetermined number of attempts).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 8, Takahashi discloses “starting, by the higher layer of the terminal, at least one of a timer and a first counter related to beam failure recovery; wherein the first counter is configured to count the number of times of failure response indication information, and a threshold of the first counter is the first preset number of times (Takahashi, See S4004 fig.10 and ¶.185, cancel the pending beam recovery request in a case that the beam recovery request counter is equal to the upper limit value of the beam recovery request counter (the case of being greater than the upper limit value may be included); See ¶.187, in a case that the beam recovery request prohibition timer is running, the terminal apparatus 1 may not increment the beam recovery request counter, signal the beam recovery request, and/or initiate the beam recovery request prohibition timer; See further ¶.155 for expiry of the timer of the number of attempts of the beam recovery).”

Regarding claim 9, Takahashi does not explicitly disclose what Jeong discloses “in a case that the higher layer of the terminal fails to receive success response indication information corresponding to a beam failure recovery request until the timer related to beam failure recovery expires, determining, by the higher layer of the terminal, failure of the beam failure recovery (Jeong, See fig.1 and ¶.26-27, when L3 receives N #1 number of (consecutive) out-of-sync indications from L1, T #1 Timer starts running and if T #1 expires T #2 Timer starts running and L3 triggers beam recovery procedure to L1/L2. When T #2 expires T #2 restarts running and L3 triggers beam recovery procedure to L1/L2. While T #2 runs, if L3 receives N #2 (consecutive) in-sync indications from L1, the UE considers that the beam is recovered and stops T #2. When L3 has triggered beam recovery procedure to L1/L2 N #3 number of times but has not received N #2 (consecutive) in-sync indications from L1, T #3 Timer starts running).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 11, Takahashi and Jeong disclose “declaring, by the higher layer of the terminal, a radio link failure (RLF) (See ¶.152, determine that the monitored beam pair link is "beam out-of-sync" in a case that the beam pair link quality over the previous time period is worse than a threshold value Q1. The physical layer for the terminal apparatus 1 may send an indication of "beam out-of-sync" of the monitored beam pair link to the higher layer, in the case that the beam pair link quality over the previous time period is worse than the threshold value Q1); Page 4 of 9DGN-133US1or, after determining, by the higher layer of the terminal, the failure of the beam failure recovery, the method further comprises: transmitting, by the higher layer of the terminal, first notification information to the physical layer of the terminal, wherein the first notification information is configured to indicate the failure of the beam failure recovery (Jeong, See ¶.135, start the third timer and attempt to find a suitable cell for Radio Resource Control (RRC) connection reestablishment responsive to one or more expiries of the second timer if RL recovery fails; and go to an RRC idle state or an RRC inactive state responsive to expiry of the third timer if a suitable cell for RRC connection reestablishment is not found).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 12, Takahashi and Jeong disclose “transmitting, by the higher layer of the terminal, second notification information to the physical layer of the terminal, wherein the second notification information is configured to indicate that the higher layer of the terminal declares the RLF (Takahashi, See ¶.152, consider that a radio link failure has been detected in one or more beam pair links for monitoring the NR-PDCCH; Jeong, See fig.1 and ¶.3, RLF detection; See ¶.25, RLF declaration).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 13, Takahashi does not explicitly disclose what Jeong discloses “in a case that the number of times that failure response indication information corresponding to the beam failure recovery request is received by the higher layer of the terminal reaches the first preset number of times, determining, by the higher layer of the terminal, failure of the beam failure recovery (See fig.1 and ¶.27, When L3 has triggered beam recovery procedure to L1/L2 N #3 number of times but has not received N #2 (consecutive) in-sync indications from L1, T #3 Timer starts running. The UE attempts to find out a suitable cell to attempt RRC connection re-establishment while T #3 runs, and if T #3 expires, the UE goes to RRC idle state).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 15, Takahashi does not explicitly disclose what Jeong discloses “declaring, by the higher layer of the terminal, a radio link failure (RLF) (Jeong, See ¶.25, Radio link monitoring and in-sync and out-of-sync indications are used for both beam recovery and radio link failure declaration and handling).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 17, Takahashi does not explicitly disclose what Jeong discloses “in a case that the higher layer of the terminal receives success response indication information corresponding to a beam failure recovery request during operation of the at least one of the timer and the first counter related to beam failure recovery, stopping, by the higher layer of the terminal, the at least one of the timer and the first counter related to beam failure recovery (Jeong, See ¶.24, While T #2 runs, if L3 receives N #2 (consecutive) in-sync indications from L1, the UE considers that the beam is recovered and stops T #2).”

Regarding claim 18, Takahashi does not explicitly disclose what Jeong discloses “in a case that the physical layer of the terminal receives the second preset number of failure responses corresponding to a beam failure recovery request, transmitting, by the physical layer of the terminal, beam failure recovery failure indication information to the higher layer of the terminal; and determining, by the higher layer of the terminal, failure of the beam failure recovery; wherein the beam failure recovery failure indication information is configured to indicate that the physical layer of the terminal receives the second preset number of failure responses corresponding to the beam failure recovery request; or, determining whether the beam failure recovery succeeds or not comprises: in a case that the higher layer of the terminal receives success response indication information corresponding to a beam failure recovery request, determining, by the higher layer of the terminal, success of the beam failure recovery (Jeong, See ¶.26, When L3 receives N #1 number of (consecutive) out-of-sync indications from L1, T #1 Timer starts running and if T #1 expires T #2 Timer starts running and L3 triggers beam recovery procedure to L1/L2. When T #2 expires T #2 restarts running and L3 triggers beam recovery procedure to L1/L2. While T #2 runs, if L3 receives N #2 (consecutive) in-sync indications from L1, the UE considers that the beam is recovered and stops T #2).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 19, Takahashi does not explicitly disclose what Jeong discloses “transmitting, by the higher layer of the terminal, first notification information to the physical layer of the terminal, wherein the first notification information is configured to indicate the failure of the beam failure recovery; or, after determining, by the higher layer of the terminal, the failure of the beam failure recovery, the method further comprises: declaring, by the higher layer of the terminal, a radio link failure (RLF) (Jeong, See ¶.135, trigger a beam recovery procedure one or more times responsive to expiry of the first timer if RL recovery is not detected; start the third timer and attempt to find a suitable cell for Radio Resource Control (RRC) connection reestablishment responsive to one or more expiries of the second timer if RL recovery fails; and go to an RRC idle state or an RRC inactive state responsive to expiry of the third timer if a suitable cell for RRC connection reestablishment is not found).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 23, Takahashi does not explicitly disclose what Jeong discloses “suspending or pausing, by the higher layer of the terminal, a timer related to RLF monitoring, or stopping, by the higher layer of the terminal, the timer related to RLF monitoring (Jeong, See ¶.26, When L3 receives N #1 number of (consecutive) out-of-sync indications from L1, T #1 Timer starts running and if T #1 expires T #2 Timer starts running and L3 triggers beam recovery procedure to L1/L2. When T #2 expires T #2 restarts running and L3 triggers beam recovery procedure to L1/L2. While T #2 runs, if L3 receives N #2 (consecutive) in-sync indications from L1, the UE considers that the beam is recovered and stops T #2).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 25, Takahashi does not explicitly disclose what Jeong discloses “transmitting, by the higher layer of the terminal, third notification information to the physical layer of the terminal, wherein the third notification information is configured to indicate the success of the beam failure recovery (Jeong, fig.1 and ¶.26, When L3 receives N #1 number of (consecutive) out-of-sync indications from L1, T #1 Timer starts running and if T #1 expires T #2 Timer starts running and L3 triggers beam recovery procedure to L1/L2. When T #2 expires T #2 restarts running and L3 triggers beam recovery procedure to L1/L2. While T #2 runs, if L3 receives N #2 (consecutive) in-sync indications from L1, the UE considers that the beam is recovered and stops T #2; See ¶.141, trigger the beam recovery procedure a predetermined number of times before the start of the third timer).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 26, Takahashi does not explicitly disclose what Jeong discloses “receiving, by the higher layer of the terminal, the success response indication information reported by the physical layer of the terminal; or acquiring, by the higher layer of the terminal, the success response indication information in accordance with a higher-layer signaling transmitted by a network-side device to the terminal, wherein the success response indication information carries an acknowledgement response corresponding to the beam failure recovery request (Jeong, See ¶.26, When L3 receives N #1 number of (consecutive) out-of-sync indications from L1, T #1 Timer starts running and if T #1 expires T #2 Timer starts running and L3 triggers beam recovery procedure to L1/L2. When T #2 expires T #2 restarts running and L3 triggers beam recovery procedure to L1/L2. While T #2 runs, if L3 receives N #2 (consecutive) in-sync indications from L1, the UE considers that the beam is recovered and stops T #2).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 27, Takahashi does not explicitly disclose what Jeong discloses “wherein the timer related to RLF monitoring comprises at least one of a RLF-related timer and a radio link monitoring (RLM)-related timer (Jeong, See fig.1, ¶.3, and ¶.19, RLM and RLF detection and handling).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 28, Takahashi does not explicitly disclose what Jeong discloses “determining, by the higher layer of the terminal in accordance with a status of the beam failure recovery, whether to perform a radio link failure (RLF) monitoring process or not (See fig.1 and ¶.19, FIG. 1 shows brief inter-layer interactions 110 and the corresponding User Equipment (UE) procedures for RLM and RLF handling. L1 120 periodically sends in-sync indications 112 and out-of-sync indications 114 to L3 130. "In-sync" status or "out-of-sync" status of the indications 112, 114 is determined based on Cell Specific Reference (CRS) channel quality and the associated hypothetical Physical Downlink Control Channel (PDCCH) block error ratio. More details can be seen in TS 36.133).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 63, it is a terminal claim corresponding to the method claim 1, except the limitations “a processor and a storage (See fig.12 and ¶.247, a CPU and a storage)” and is therefore rejected for the similar reasons set forth in the rejection of the claim 1.

Regarding claim 64, it is a non-volatile computer readable medium claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411